DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 58, 64-68, and 75 are objected to because of the following informalities:  in line 7 of claim 58, “B” should be deleted; in line 13 of claim 58, “each” should be replaced with --the at least one--; in lines 8 and 15 of claim 58, it appears that punctuation is missing at the end of each of these lines; in claims 64-68, “A” should be deleted every time it follows “spraying device” and “B” should be deleted every time it follows “liquid subsystems”; and in claim 75, “A” should be deleted every time it follows “spraying device”, “B” should be deleted every time it follows “liquid subsystems”, and “E” should be deleted every time it follows “spraying system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 58-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 58, the limitation of “a lock valve” in line 14 renders the claim indefinite because a lock valve was positively recited in line 6.  As a result it is unclear if line 14 requires a second “lock valve”, or if it is referring to the lock valve that was already recited.  For the purposes of examination, former interpretation will be assumed; this appears to be consistent with the drawings.  
Further regarding claim 58, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 58 recites the broad recitation the liquid subsystem comprising “a contactless tag”, and the claim also recites “the contactless tag optionally contains variable indicators of the liquid subsystem” which is the narrower statement of the range/limitation, and the claim also recites “variable indicators…optionally comprise an identifier of the used liquid type, and/or the impermeability status of the liquid subsystem, and/or a counter for the cycles of use” which is the narrowest statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 59-77 are rejected for depending from indefinite claim 58.  
The term “quick” in claim 64 is a relative term which renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “quick” describes the installation, dismantling and/or replacement of each liquid subsystem in nodes of the spraying device; however, what one of ordinary skill in the art may consider “quick”, another may not..
Claims 65-77 are rejected for depending from indefinite claim 64.  
Regarding claim 67, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 67 recites the broad recitation “one or more outlet valves”, and the claim also recites “one of the outlet valves is optionally a manual outlet valve” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 58-59, 61-62, 64-67, 69-72, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 107041355).
Regarding claim 58, Lin discloses a liquid subsystem for use in a spraying device for liquid means of chemical treatment, mounted on an unmanned vehicle (p. 2, ln. 22-25; fig.), which liquid subsystem comprises: 
a reservoir (2) for liquid means of chemical treatment, made in a form of a bag (p. 2, ln. 27), suitable for extruding liquid therefrom under an external overpressure, wherein the reservoir is provided with an outlet channel  (5), and comprising at least one liquid hose (p. 2, ln. 32), connected to the reservoir (fig.), 
wherein the liquid subsystem is designed as an entirely replaceable device (p. 4, ln. 20-21), further comprising a gasbag (3) capable of transferring said external overpressure to the liquid in the reservoir (fig.), wherein said external pressure is adjustable (p. 3, ln. 45-51); and a manifold (15-1) with one or more outlet ports (fig.), which is connected to the outlet channel of the reservoir through a manifold channel (fig.), wherein the at least one liquid hose at one end is hermetically connected to one of the manifold outlet ports (fig.).
Lin does not disclose that the at least one liquid hose is provided with a lock valve at the end opposite the end connected to the manifold.  But, Lin does disclose additional hoses (4, 7) each of which are provided with lock valves (14, see fig.).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid system of Lin to further provide an additional lock valve in the at least one hose since this would isolate the reservoir from the manifold.  
Regarding claim 59, Lin discloses the liquid subsystem according to claim 58, and further wherein the liquid subsystem further comprises a sealable storage bag (p. 3, ln. 31-32), in which the liquid subsystem is supplied and utilized after use.
Regarding claim 61, Lin discloses the liquid subsystem according to claim 58, and further wherein said gasbag is provided with a gas inlet channel (6) to be filled with compressed gas, where said gasbag has a common surface with the reservoir (fig.), capable of transferring a gas pressure in the gasbag to the liquid in the reservoir (p. 3, ln. 45-51), wherein said gasbag is optionally made conjoint with the reservoir to form a joint complex bag, made of a material impermeable for a liquid media (fig.).
Regarding claim 62, Lin discloses the liquid subsystem according to claim 58, and further wherein said complex bag is made as a double bag, wherein an inner bag is embedded into an outer bag, and where the inner bag is the reservoir, wherein the outer bag is the gasbag (fig.).
Regarding claim 64, Lin discloses a spraying device (fig.) for liquid means of chemical treatment, mounted on an unmanned vehicle (p. 4, ln. 20-21) and comprising a housing, a reservoir (2) for liquid means, spraying units with sprayers (15-3), spraying device controller (10), liquid transport system with a set of hoses (4/5/15-1), and means for transporting of liquid (3) through the liquid transport system from the reservoir to the spraying units, 
wherein the reservoir and the liquid transport system are made in the form of one or more entirely replaceable liquid subsystems as disclosed by Lin regarding claim 58, each liquid subsystem being optionally fixed in nodes of the spraying device with a possibility of quick installation, dismantling and/or replacement thereof (p. 4, ln. 20-21); 
wherein the means for transporting of liquid from the reservoir to the spraying units are compressed gas (p. 3, ln. 45-51), contained in one or more balloons (3) and which is fed into the gasbag, equipped with a gasbag inlet channel (6), wherein the gasbag, being part of the liquid subsystem, is embedded into a basket (1) together with the reservoir of the liquid subsystem and is capable of transferring overpressure thereof to the liquid in the reservoir (p. 3, ln. 45-51; fig.); 
wherein the spraying device further comprises a pressure regulator (9), providing adjustable gas supply from the one or more balloon(s) to the gasbag (p. 3, 45-47); 
wherein each spraying unit is connected with an appropriate liquid hose of the liquid subsystem through the hermetic connection port of the lock valve (fig.); 
wherein the spraying device controller is a session controller, which is designed to control the pressure regulator, taking into account readings of feedback sensors (8/12/16, see p. 3, ln. 45-51), 
wherein the spraying device is equipped with one or more communication channels over which the session controller interacts with a motion controller of the unmanned vehicle (p. 4, ln. 3-10).
Regarding claim 65, Lin discloses the spraying device according to claim 64, and further wherein the spraying device is provided with one or more liquid refilling valves (14), each liquid refilling valve being connected to an appropriate liquid hose (4) of the liquid subsystem and which is designed for refilling the liquid subsystem with liquid means of chemical treatment (fig.), or wherein the spraying device is provided with one or more gasbag refilling valves (14) designed for refilling the balloon(s) with compressed gas (fig. - via hose 7).
Regarding claim 66, Lin discloses the spraying device according to claim 65, and further wherein the spraying device is equipped with one or more combined refilling ports (fig. - open ends of hoses 4 and 7, filling either of the respective bags via either of these ports will also cause that bag to expand into and fill the other bag), each combined refilling port combining one gasbag refilling valve (14) and one liquid refilling valve (14), wherein the combined refilling port is designed for automated refilling and/or emptying of the spraying device (fig. - since the hoses have open ends they can be attached to a refill station).
Regarding claim 67, Lin discloses the spraying device according to claim 64, and further wherein said pressure regulator is provided with one or more outlet valves (14), connecting the gasbag inlet port with an atmosphere (fig. - via hose 7).  Lin does not disclose one or more inlet valves connecting the balloon with the gasbag inlet port.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying device of Lin to further include an inlet valve in the gasbag inlet port since this would allow the balloon to be isolated from the regulator such that the pressure of the gas contained therein is maintained.  
Regarding claim 69, Lin discloses the spraying device according to claim 64, and further wherein each spraying unit is provided with a lock valve actuator (fig. - all valves inherently have actuators otherwise it would not be possible to operate the valve; therefore, Lin, as modified to include a lock valve in hose 5 discloses this limitation), wherein any spraying unit comprises one or more sprayers (fig.), said one or more sprayers)of any spraying unit being of an airless type nozzle (fig. - only the liquid is sprayed from the sprayers).
Regarding claim 70, Lin discloses the spraying device according to claim 64, and further wherein the feedback sensors comprise at least sensor(s) of liquid pressure in the reservoir (8), and wherein the feedback sensors further comprise a liquid flow sensor(s) (16), and/or liquid presence detector(s) (16), and/or balloon pressure sensor(s) (12), and/or gasbag pressure sensor(s) (12).
Regarding claim 71, Lin discloses the spraying device according to claim 64, and further wherein the session controller is a microprocessor based device (p. 4, ln. 27) designed to regulate pressure of a liquid in the reservoir according to a continuously calculated sequence of short-term triggerings of inlet and outlet valves (p. 3, ln. 45-51) and/or designed to check the hermetic state (p. 4, ln. 13-15) and/or operability of main nodes of the spraying device (p. 4, ln. 5-8).
Regarding claim 72, Lin discloses the spraying device according to claim 71, and further wherein the unmanned vehicle is designed to serve as an energy source (11) for the session controller, which is able to further serve for powering other elements of the spraying device (p. 3, ln. 39-40).
Regarding claim 74, Lin discloses the spraying device according to claim 64, and further wherein the spraying device is made in the form of a module designed for automated installation, removal or replacement on an unmanned vehicle (p. 4, ln. 20-21 and 26; fig.).
Claims 60 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Muhlhausen et al (US 2010/0205731).
Regarding claim 60, Lin discloses the liquid subsystem according to claim 58, and further wherein the manifold channel is elastic or is provided with an elastic section (p. 4, ln. 18) for being clamped by an outer pinch valve, wherein the manifold channel is provided with one or more measuring sections for being placed into outer liquid flow sensor (16, fig.).  Lin does not explicitly disclose wherein said liquid flow sensor, into which said one or more measuring sections is placed, is ultrasonic, optical, inductive or capacitive.
Muhlhausen teaches a liquid flow sensor for a liquid subsystem that is ultrasonic or inductive (par. 74). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid subsystem of Lin to use an ultrasonic or inductive liquid flow sensor, as taught by Muhlhausen, since these were both known to be specific types of liquid flow sensors suited for the application.  
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wilson (US 4,034,896).
Regarding claim 73, Lin discloses the spraying device according to claim 64, and further wherein a housing or frame (1) of the unmanned vehicle is designed to serve as the housing of the spraying device (fig.), and wherein the entire housing of the spraying device or part thereof is designed to serve as the basket (fig.), wherein said housing comprises trusses/masts (15-1/15-2) onto which spraying units and optionally other components of the spraying device are installed (fig.), wherein the trusses/masts are made static (fig.).  Lin does not disclose the housing is equipped with a hinged or removable lid.  
Wilson teaches a spraying device (10) comprising a housing (12) designed to serve as the housing of the spraying device (fig. 1, 3), and wherein the entire housing of the spraying device or part thereof is designed to serve as a basket that houses both a liquid reservoir and a gasbag (fig. 3) and wherein the housing is equipped with a removable lid (fig. 2, 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the spraying device of Lin to provide the housing with a removable lid, as taught by Wilson, since this would allow access to the reservoir and gasbag for maintenance, repair, cleaning, etc.    
Claims 75 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Burema et al. (US 2014/0303814).
Regarding claim 75, Lin discloses the spraying device mounted to an unmanned aerial vehicle described regarding claim 64.  Lin does not disclose a spraying system of liquid means of chemical treatment, further comprising a complex of one or more ground stations for automated refilling of spraying device, and a control station, controlling said complex of ground stations and motion of unmanned vehicle(s); wherein said complex of ground stations comprises a station(s) equipped at least with: a landing module, designed for reliable positioning therein of an unpowered unmanned vehicle(s), and a refilling module, which is connected to a compressed gas source and a liquid source, and which is designed for automated refilling of said spraying device A, mounted on an unmanned vehicle, located in the landing module, with both compressed gas and sprayable liquid by connecting to a gasbag refilling valve and a liquid refilling valve.
Burema teaches a spraying system of liquid means of chemical treatment (Abs), comprising one or more unmanned vehicles (par. 48) with mounted spraying devices (par. 59), a complex of one or more ground stations (124) for automated refilling of spraying devices (par. 123), mounted on an unmanned vehicle, and a control station (fig. 15 - “Control Center”), controlling said complex of ground stations and motion of unmanned vehicles; wherein said unmanned vehicle is optionally an unmanned aerial vehicle (fig. 1, 4); wherein said complex of ground stations comprises a station(s) equipped at least with: a landing module (fig. 15 - “Parking Racks”), designed for reliable positioning therein of an unpowered unmanned vehicles (par. 138), and a refilling module (fig. 15 - “Refill Station”), which is connected to supplies of the materials sprayed by the unmanned vehicles (par. 163, 164), and which is designed for automated refilling of said spraying device (par. 164), mounted on an unmanned vehicle, located in the landing module (fig. 15). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying device of Lin to further be a part of the spraying system of Burema, which includes a complex of ground stations for automated refilling the spraying device, and a control station, for controlling the complex of ground stations and motion of the unmanned aerial vehicle, since this would provide a base capable of further automated the function of the spraying device of Lin by automatically replenishing it with both compressed gas and sprayable liquid by connecting to a gasbag refilling valve and a liquid refilling valve.
Regarding claim 76, Lin in view of Burema discloses the spraying system of liquid means described regarding claim 75, and Burema further teaches wherein the refilling module is connected to one or more liquid sources (fig. 20 - the “spill guard”), and is designed to be able to empty the reservoir of the connected spraying device A into one of said liquid sources, wherein any liquid source connected to the refilling module is either stationary or mobile (fig. 20 - the unmanned aerial vehicle can empty its reservoir into the spill guard).
Regarding claim 77, Lin in view of Burema discloses the spraying system of liquid means described regarding claim 75, and Burema further teaches wherein the one or more ground stations are of a modular design (par. 125; figs. 15, 16, 20-22), and, besides said landing and refilling modules, a set of modules further comprises at least: a power supply module (fig. 16 - “Power Generator/Power Line”), designed to supply power to other station modules; a ground station control module (Fig. 15 - “Communication Center”), designed to be able to contact with the control station and unmanned vehicles by a communication module; a spraying device module (par. 138 - the parking rack), designed for automated installation, dismantling and replacement of spraying device on an unmanned vehicles (par. 49 - the “spraying toolset”) and for storage of spraying devices; and a chassis (par. 126, 138 - the “flat-bed truck”), designed for installation of ground station modules thereon.
Allowable Subject Matter
Claims 63 and 68 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin (US 2018/0118341), Thompson et al. (US 2019/0366375), Harris (US 2018/0093284), Jones et al. (US 2019/0389577), and Ledebuhr et al. (US 2021/0321601) all disclose unmanned aerial spraying systems having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752